Citation Nr: 0834052	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in an unappealed March 2004 rating decision.

2.  The evidence received since the March 2004 rating 
decision, when considered by itself, or in the context of the 
entire record, is duplicative of evidence already of record 
at the time of the last denial, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.  

3.  Service connection for tinnitus was denied by in 
unappealed March 2004 rating decision.

4.  The evidence received since the March 2004 rating 
decision, when considered by itself, or in the context of the 
entire record, is duplicative of evidence already of record 
at the time of the last denial, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for tinnitus.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for bilateral 
hearing loss has not been received.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Kent v. Nicholson, 20 Vet. App. 1 (2006), established 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). 

The veteran submitted his current claim in March 2005.  The 
RO wrote to the veteran in April 2005 and notified him of the 
evidence/information needed to substantiate his claims and 
establish service connection for bilateral hearing loss and 
tinnitus.  He was told what VA would do in the development of 
his claims and what he should do to support his contentions.  
The veteran was specifically informed that he needed to 
submit new and material evidence for his claims for service 
connection for bilateral hearing loss and tinnitus.  He was 
informed that new evidence means evidence submitted for the 
first time and material evidence is evidence that relates to 
an unestablished fact necessary to substantiate the claims.  
The letter identified the specific basis of the prior denial.  
The veteran was informed that his claims were previously 
denied because the evidence failed to establish that neither 
bilateral hearing loss nor tinnitus were incurred or caused 
by service. 

Therefore, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio, 16 Vet. App. at 187.  Additionally, while the 
veteran was not told of the criteria used to award disability 
ratings and the criteria for assigning an effective, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), his 
claims to reopened are being denied.  Therefore, any error in 
not advising him as to the disability rating or effective 
date elements is moot.

Given that new and material evidence has not been received to 
reopen the claims of entitlement to service connection for 
bilateral hearing loss or tinnitus, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2007).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to these claims, at 
least not until new and material evidence is received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
notes that the RO had previously obtained service treatment 
records, private treatment reports, and a VA examination.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for bilateral hearing loss and tinnitus should be 
granted.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

II.  New and Material Evidence 

The veteran originally filed claims of entitlement to service 
connection for bilateral hearing loss and tinnitus in 
September 2003.  The claims were denied in a March 2004 
rating decision.  Notice of the denial and of appellate 
rights was provided in March 2004.  The veteran did not 
appeal the denial by submitting a timely Notice of 
Disagreement within one year.  The denial of his claims 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2007).  As a result, claims of service connection for 
bilateral hearing loss and tinnitus may now be considered on 
the merits only if new and material evidence has been 
received since the time of the last final adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); See Evans, 
supra. 

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett, supra.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Barnett at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, claims of entitlement to service connection 
for bilateral hearing loss and tinnitus were denied in a 
March 2004 rating decision.  The evidence of record at the 
time of the March 2004 rating decision consisted of the 
veteran's service treatment records (STRs), private treatment 
reports from R. Caldwell, D.O., E. Washington, M.D., St. 
Mary's Health Center, The Imaging Center, North County 
Radiology, S. Baak, M.D., D. Strege, M.D., and Christian 
Hospital Northeast and VA examination reports dated in 
November 1996, January 2001, and two examination reports 
dated in December 2003.  

The veteran's STRs include an uninterpreted audiogram dated 
in April 1969 and an examination dated in November 1970 which 
did not include audiometric findings but did reveal a 15/15 
bilaterally on a whispered voice hearing test.  Audiometric 
testing performed at an examination dated in December 1978 
revealed puretone thresholds of 25, 5, 15, 25, and 15 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and 35, 45, 55, 40, and 30 
decibels for the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Audiometric testing was also 
performed at an examination dated in July 1983 which revealed 
puretone thresholds of 10, 5, 5, 10 and 5 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 25, 20, 10, 15, and 20 decibels for the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The veteran denied ear, nose, or throat 
trouble on reports of medical history dated in June 1968, 
September 1969, December 1978, and July 1983.  The STRs do 
not document any complaints, findings, or treatment for 
hearing loss or tinnitus.  

None of the private treatment reports document any 
complaints, findings, or treatment for bilateral hearing loss 
or tinnitus.  

The only relevant VA examination report was an audiometric 
examination dated in December 2003.  The veteran reported 
exposure to excessive noise in the artillery division during 
his service in the Republic of Vietnam.  The examiner 
diagnosed the veteran with normal to mild sensorineural 
hearing loss bilaterally and opined that the veteran's 
hearing loss was not at least as likely related to the 
veteran's military service based on a review of the veteran's 
STRs which revealed normal hearing at the veteran's April 
1969 induction examination and at the November 1970 
separation examination and essentially normal hearing at the 
July 1983 audiometric examination.  Additionally, she noted 
that the veteran denied any ear conditions on his reports of 
medical history prepared during the time period from 1968 to 
1983.  She attributed the veteran's hearing loss to other 
precipitating factors such as normal age progression.  She 
also diagnosed the veteran with tinnitus and opined that the 
veteran's tinnitus was not at least as likely related to his 
military service because there was no evidence in the STRs to 
support a claim of tinnitus during or shortly after the 
veteran's military service.  

The RO denied the claim in March 2004.  Based on the December 
2003 VA medical opinion, the RO determined that the veteran's 
bilateral hearing loss and tinnitus were not incurred in or 
caused by military service.  

The veteran submitted an application to reopen his claims of 
service connection for bilateral hearing loss and tinnitus in 
March 2005.  The only evidence received since the March 2004 
rating decision consists of the veteran's notice of 
disagreement, his substantive appeal, and statements from the 
veteran and his representative.  

As to the lay statements from the veteran and his 
representative, the Board notes that they are essentially 
duplicative of statements already associated with the record 
at the time of the last final decision.  In particular, the 
Board notes that the veteran submitted statements prior to 
the March 2004 rating decision in which he discussed being 
exposed to various loud noises while serving in combat in 
Vietnam, and that he believed acoustic trauma sustained at 
that time caused his hearing loss and tinnitus.  The record 
at that time also confirmed his combat status in that it had 
been confirmed that he served as an infantryman and received 
the combat infantryman's badge (CIB).  

Thus, the lay statements received from the veteran and his 
representative since that rating decision are duplicative of 
evidence already of record at the time of the last denial, 
and do not raise a reasonable possibility of substantiating 
the claims of service connection for hearing loss and 
tinnitus.

The Board has considered the representative's contention that 
the final March 2004 rating decision failed to consider that 
the veteran is a combat veteran and that the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) should be 
applied in his case.  

However, the Board notes that the veteran's combat status was 
specifically mentioned in the portion of that rating decision 
wherein the RO adjudicated a separate claim of service 
connection for post-traumatic stress disorder.  Furthermore, 
in denying the claims of service connection for hearing loss 
and tinnitus, the RO did not in any way challenge the 
veteran's descriptions of noise exposure in service.  Rather, 
the RO relied on the medical opinion of the VA examiner, who 
found that the current hearing loss and tinnitus were 
unlikely to be related to his in-service noise exposure.  The 
Board believes that these findings are entirely consistent 
with the provisions of 38 U.S.C.A. § 1154(b), which relax the 
adjudicative evidentiary requirements for determining what 
happened in service, but could not service link the current 
claimed disorders etiologically to the in-service noise 
exposure.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996). 

For these reasons, the Board finds that the veteran's combat 
status was clearly of record at the time of the March 2004 
rating decision, and taken into account therein.  Thus, 
statements by the veteran and his representative pointing to 
his history of combat exposure are duplicative of evidence 
already of record, and do not raise a reasonable possibility 
of substantiating the claims of service connection for 
hearing loss and tinnitus.  

In summary, the evidence submitted since the March 2004 
rating decision is duplicative and falls short of raising a 
reasonable possibility of substantiating the claims.  To 
substantiate a claim of service connection, there must be a 
currently diagnosed disability and some nexus between the 
current disability and military service.  Without some new 
evidence tending to prove a nexus between his current 
disabilities and service, the claim cannot be reopened.  
Thus, in the absence of new and material evidence in this 
case, the veteran's claims are not reopened.


ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  

The application to reopen a claim of entitlement to service 
connection for tinnitus is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


